Case 3:19-cv-00834-SMY-MAB Document 6-4 Filed 08/02/19 Page 1 of 3 Page ID #467




                                 EXHIBIT 2

       TO DECLARATION OF SAMUEL B. GEDGE IN SUPPORT OF
        PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-00834-SMY-MAB Document 6-4 Filed 08/02/19 Page 2 of 3 Page ID #468




            LEASE ADDENDUM FOR CRIME FREE HOUSING

  In consideration of the execution of a lease of the dwelling unit identified in the lease, Lessee
  and Lessor agree as follows:

         1. Lessee or any member of lessee’s household, shall not engage in criminal activity,
            including drug-related criminal activity, within the city limits of the City of Granite
            City. “Drug-related criminal activity” means the illegal manufacture, sale
            distribution, use or possession with intent to manufacture, sell, distribute, or use a
            controlled substance (as defined in section 102 of the Controlled Substance Act 21
            U.S.C sect 12).
         2. Lessee’s guest or other person under the lessee’s control shall not engage in criminal
            activity, including drug-related criminal activity, on or near the premise. “Drug-
            related criminal activity” means the illegal manufacture, sale distribution, use or
            possession with intent to manufacture, sell, distribute, or use a controlled substance
            (as defined in section 102 of the Controlled Substance Act 21 U.S.C sect 12).
         3. Lessee or members of lessee’s household, shall not engage in any act intended to
            facilitate criminal activity, including drug-related criminal activity within the city
            limits of the City of Granite City.
         4. Lessee’s guest or other person under the lessee’s control shall not engage in any act
            intended to facilitate criminal activity, including drug related criminal activity, on or
            near the property premise, regardless of whether or not the individual engaging in
            such activity is a household member or guest.
         5. Lessee or a member of the lessee’s household will not engage in the manufacture,
            sale, possession or distribution of illegal drugs at any location whether on or near
            property premise or otherwise.
         6. Lessee, any member of the lessee’s shall not engage in acts of violence or threats of
            violence, including but not limited to, the unlawful discharge of firearms within the
            city limits of the City of Granite City.
         7. Lessee’s guest or other person under the lessee’s control shall not engage in acts of
            violence or threats of violence, including but not limited to, the unlawful discharge of
            firearms, on or near property premise.
         8. Lessee, or a member of lessee’s household, shall not engage in any criminal activity
            found to be equivalent to a Forcible Felony at any location, on the property premise
            or otherwise. “FORCIBLE FELONY” is defined as treason, first degree murder,
            second degree murder, predatory criminal sexual assault of a child, aggravated
            criminal sexual assault, criminal sexual assault, robbery, burglary, residential
            burglary, aggravated arson, arson, aggravated kidnapping, kidnapping, aggravated
            battery resulting in great bodily harm or permanent disability or disfigurement and
            any other felony which involves the use or threat of physical force or violence against
            any individuals. (720 ILCS 5/2-8).
         9. VIOLATION OF ANY OF THE ABOVE PROVISIONS SHALL BE A MATERIAL
            VIOLATION OF THE LEASE AND GOOD CAUSE FOR TERMINATION OF
            TENANCY. A single violation of the provisions of this addendum shall be deemed a
            serious violation and material noncompliance with the lease. It is understood and
            agreed that a single violation of any of the provisions listed above shall be good cause



                                                                    Gedge Declaration Ex. 2 - Page 1
Case 3:19-cv-00834-SMY-MAB Document 6-4 Filed 08/02/19 Page 3 of 3 Page ID #469



              for termination of lease, unless otherwise provided by law. Proof of violation shall
              not require criminal conviction, but shall be by a preponderance of the evidence.
          10. In case of conflict between the provisions of this addendum and any other provision
              of the lease, the provisions of this addendum shall govern.
          11. This lease is incorporated into the lease between the Owner/Landlord or its agent and
              lessee.


  ______________________________________________________
  PROPERTY ADDRESS


  ___________________________________                         _____________________________
  LESSEE                  DATE                                OWNER/LANDLORD/AGENT


  ___________________________________                         ______________________________
  LESSEE                  DATE                                OWNER/LANDLORD/AGENT




  77742




                                                                  Gedge Declaration Ex. 2 - Page 2
